DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Preliminary Amendment
Receipt is acknowledged of the preliminary amendment filed on February 13, 2020.  Claims 1-14 are pending.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements filed February 13, 2020; April 30, 2021 and June 4, 2021 have been placed in the application file and the information referred to therein has been considered as to the merits.
With respect to foreign language references and foreign language patent office communications with no translation of the document: “If no translation is submitted, the examiner will consider the information in view of the concise explanation and insofar as it is understood on its face, e.g., drawings, chemical formulas, English language abstracts, in the same manner that non-English language information in Office search files is considered by examiner in conducting searches.” See MPEP §609.04(a)(II) (D) and 37 CFR 1.98(a)(3)(ii). 
Drawings
The drawings received February 13, 2020 are acceptable for examination purposes.
Specification
The specification received February 13, 2020 has been reviewed for examination purposes.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Aoki et al. (U.S. Patent Application No. 2016/0141573).
	As to claim 1, Aoki discloses a battery module in Fig. 3 comprising a battery cell stack in which a plurality of battery cells 1 are stacked;
	a housing 24/34/26 configured to accommodate the battery cell stack (cells 1);
	a disassembling guide for disassembling the housing is formed at the housing.  Notably a guide groove is formed in the side of the housing (applied to claim 1).
It is noted that functional language cannot be entirely disregarded. However, in apparatus, article, and composition claims, intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. In a claim drawn to a process of making, the intended use must result in a manipulative difference as compared to the prior art. In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967);   In re Otto, 312 F.2d 937, 938, 136 USPQ 458, 459 (CCPA 1963).
Claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959).  See also MPEP  § 2114.
In the instant case, as the structure of Aoki reads on the structure of the battery module of claim 1, Aoki is held to reasonably anticipate the invention therein. Further, the design of Aoki, whereby the placement of the cover is within a groove of a side cover, the visible groove therein would effectively function as a guide groove for disassembling the battery upon subjecting the module to disassembly.

    PNG
    media_image1.png
    862
    776
    media_image1.png
    Greyscale
 
As to claim 2, the housing includes an upper cover 24, a lower cover 26 and a side cover 34, wherein the disassembling guide is formed at the side cover 34 (see marked-up Fig. 3 above, applied to claim 2).
As to claim 3, the disassembling guide is a guide groove formed along a length direction at one end of the side cover 34 (see marked-up Fig. 3 above, applied to claim 3).
As to claim 4, the guide grooved is formed in a center portion of an upper end of the side cover (see marked-up Fig. 3 below, applied to claim 4).

    PNG
    media_image2.png
    496
    409
    media_image2.png
    Greyscale
	As to claim 5, the cover 24 is formed to be bent at region 25 and coupled to the side cover 34 (Fig. 3, applied to claim 5).
	As to claim 6, the upper cover 24 includes a first coupling portion coupled to an upper side of the side cover 34 and a second coupling portion 25, bent from the first coupling portion and coupled to an interior side surface of the side cover 34 (see marked-up Fig. 3 below, applied to claim 6).

    PNG
    media_image3.png
    711
    891
    media_image3.png
    Greyscale

	As to claim 11, the battery module of Aoki is provided as a battery pack (title, Figures, etc. applied to claim 11).
Allowable Subject Matter
Claims 7-10 and 13-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
a. With respect to claim 7 (and claims 8-10, all of which are dependent upon claim 6), none of the cited prior art of record, alone or in combination, are held to reasonably teach, suggest or render obvious the battery module of claim 7 comprising a battery cell stack, housing and disassembling guide as recited in claims 1, 2, 3, 4 and 6-7 and wherein the upper cover includes first and second coupling portions wherein a further placing groove is formed at the side surface of the side cover so that the second coupling portion is placed therein (see Fig. 4 of instant invention for example).
Aoki only discloses of a single groove wherein the second coupling portion 25 of the cover 24 is disposed (see Fig. 3 of Aoki).  There no reasonable motivation for providing a guide groove in combination with a placing groove with the cover second coupling portion disposed in the placing groove as defined in claim 7.
b. With respect to claim 13 (and claim 14, which is dependent upon claim 13), none of the cited prior art of record, alone or in combination, are held to reasonably teach, suggest or render obvious the battery module of claim 13 comprising a battery cell stack, housing and disassembling guide as recited in claims 1 and 2 wherein the disassembling guide comprises a groove formed in the side cover, the groove dividing the side cover into an inner portion and an outer portion, and wherein the upper cover is bonded to the outer portion of the side cover and not bonded to the inner portion of the side cover (see Fig. 4 of the instant invention for example).
Aoki does teach of a disassembling guide comprises a groove formed in the side cover, the groove dividing the side cover into an inner portion and an outer portion however the cover of Aoki is disposed into the same groove rather than being bonded to the outer portion of the side cover while not being bonded to the inner portion of the side cover as required by claim 13 (see Fig. 3 of Aoki).  There no reasonable motivation for providing a guide groove in combination with a placing groove with the cover second coupling portion disposed in the placing groove as defined in claim 13.
As to those certain references identified in the foreign office communications (of record), the Examiner does not consider those X/Y citations therein to reasonably teach, suggest or render obvious the claims identified herein as allowable.  These office communications provided no clear reasoning specific to the features of claims 7 and 13 and the cited art does not appear to provide any teaching or suggestion to meet the limitations of clams 7 and 13 as discussed above.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Patent No. 5,612,150 discloses of using a grinder or diamond cutter to disassemble a battery (col. 5, ll. 35-37).  JP 2011-243404A discloses a battery having groove formed in an interior groove of the side cover (Figs. 2 and 4).  U.S. Patent Application No. 2015/0243950 discloses a battery module comprising plural batteries in a housing where a visible line between the cover and sides can function as a disassembling guide.  The cover is disposed within the side cover (Fig. 4).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGG CANTELMO whose telephone number is (571)272-1283.  The examiner can normally be reached on Mon-Thurs 7am to 530pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on (571) 272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GREGG CANTELMO/Primary Examiner, Art Unit 1725